Title: From Thomas Jefferson to Joel Yancey, 4 August 1825
From: Jefferson, Thomas
To: Yancey, Joel


Dear Sir
Montico
Aug. 4. 25.
Your favor of July 28. has been duly recd and I think on recollection you will be satisfied that the period for the commencemt of int. in each year has been stated in the Notes as was understood and intended by us. the allowance for superintendce to overseers and managers being to be pd out of the proceeds of the crop payment is not expected till that is sold, and custom has established May as the Month expected. besides this I recollect that sometimes J. and sometimes yourself settled with the overseers on this principle, & had not the same been understood and intended between us, we could never have gone on year after year so stating it in the written notes without correction or notice until now. I cannot doubt but that this will so occur to your recollection on reflectionAge and the infirmities attending on it have obliged me to commit all my affairs to my grandson Th: J. Randolph. he will be with you in 2. or 3. weeks, and will be able to settle every thing with mr Robertson and yourself, and I wish it to be done to your satisfn and with assurances of my esteem and respect.Th: J.